DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2022 has been entered.
Claim Rejections - 35 USC § 112
Claim 22 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 22 in part provides for an, “ultrasound device … comprises: a first surface facing a first direction, the first surface comprising the ultrasound transducer array; a second surface facing an opposite, second direction, the second surface comprising the ultrasound transducer array.” However, the entirety of the disclosure fails to provide for such an “ultrasound device.” On Page 5, Line 3 of the specification of the present disclosure a, “device having an electronically rotatable display on the top surface of the handheld medical scanning device and an active medical scanner component on the bottom surface of the handheld medical scanning device” is provided. Therefore, it is suggested that Applicant  amend claim 22 to instead provide for an, “ultrasound device … comprises: a first surface facing a first direction, the first surface comprising the ultrasound transducer array; a second surface facing an opposite, second direction, the second surface comprising the display.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10, 11, 13-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier (US 2009/0198132 A1) in view of Cho (US 8055305 B2).
Regarding claim 1, Pelissier discloses an ultrasound device (See Pelissier: Para. 0025 (providing for an, "ultrasound unit 10")), comprising: 
a housing configured for handheld use and comprising a plurality of edges (See Pelissier: Para. 0025 (specifying that the ultrasound unit is "[h]and-held … [and] comprises ... a housing 12"); Fig. 1 (showing a housing 12 in a perspective view,  having a plurality of edges))
an ultrasound transducer array coupled to the housing and configured to obtain ultrasound data while positioned adjacent to a body of a patient (See Pelissier: Para. 0025 (stating that the, "ultrasound unit 10... comprises a transducer 20") and Para. 0024 (providing that there, "are various protocols for performing ultrasonography … [which] may require the transducer to be moved in different ways over the skin of a subject")); 
a display coupled to the housing (See Pelissier: Para. 0025 (clarifying that the, "housing 12 [is] bearing a display")) and arranged to display medical information derived from the obtained ultrasound data (See Pelissier: Para. 0025 (stating that the, "[d]isplay 14 can display ultrasound images")); 
a plurality of sensors coupled to the housing (See Pelissier: Para. 0027 (clarifying that, "the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14"); Figs 3A and 3B, Ref. Chars. 26 A-C) and configured to detect when a hand of an operator is positioned around the housing (See Pelissier: Claim 5 (specifying that, "the housing is dimensioned to be cradled in a user's hand, the first location is adjacent a finger of a user's left hand when the housing is cradled in the user's left hand, and the second location is adjacent a corresponding finger of the user's right hand when the housing is cradled in the user's right hand") which depends from claim 1 (clarifying that, "the imaging device has a first mode wherein the first function is assigned to a first user control supported on the housing at a first location; and the imaging device has a second mode wherein the first function is assigned to a second user control supported on the housing at a second location"); Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14")); and 
a computing device disposed within the housing (See Pelissier: Para. 0050 (stating that the, "apparatus 10 comprises a data processor 40 that may comprise, for example, a microprocessor, microcontroller, digital signal processor or the like. Data processor 40 executes software 42"); Fig. 7, Ref. Char. 40), wherein the computing device is in communication with the ultrasound transducer array (See Pelissier: Para. 0050 (providing that the "[d]ata processor 40 is also connected to control an ultrasound system 44 that comprises transducer 20, driving circuits 45 for driving elements of transducer 20 to emit ultrasound, and receiving circuits 46 that receive signals representing reflected ultrasound received at elements of transducer 20 and process those signals"); Fig. 7), the display (See Pelissier: Para. 0050 (clarifying that the "[d]ata processor 40 is connected to generate an image 27 on display 14"); Fig. 7), and the plurality of sensors, (See Pelissier: Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14"); Fig. 7)
receive a first reading from a first sensor of the plurality of sensors (See Pelissier: Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14")); 
receive a second reading from a second sensor of the plurality of sensors (See Pelissier: Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14")); 
determine that a first finger of the hand contacts the first sensor based on comparing the first reading and a first threshold associated with the first finger (See Pelissier: Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14 ... switching between left- and right-handed modes may switch the functions invoked by actuating inputs 26A, 26B, and 26C and may also change corresponding labels 27 A, 27B, and 27C that are displayed on display 14 adjacent to inputs 26A, 26B and 26C")) ... and orient the medical information on the display (See Pelissier: Para. 0025 (stating that the, "[d]isplay 14 can display ultrasound images") and Para. 0030 (providing that, "the invention may permit the orientation of ultrasound image 27 to be changed to suit the scanning protocol being used. For example, ultrasound image 27 may have a first orientation relative to display 14 in which the top edge of ultrasound image 27 is adjacent to the top edge 14A of display 14 ... and a second orientation such that the top edge of the ultrasound image is rotated by 90° relative to the first orientation")), and therefore substantially what is described by claim 1.
However, Pelissier fails to disclose wherein the  determine that a different, second finger of the hand contacts the second sensor based on comparing the second reading and a different, second threshold associated with the second finger; set [[the]] a first edge of the plurality of edges as a primary edge based at least in part on the determination that the second finger contacts the second sensor; and orient the ... information on the display such that the primary edge is at the bottom of the display.
Nevertheless, Cho teaches determine that a different, second finger of the hand contacts the second sensor based on comparing the second reading and a different, second threshold associated with the second finger (See Cho: Col. 6, Lines 58-65 (clarifying that the, "grip posture defined by combination of the contacting portions of the hand contacting portions of the mobile terminal may be defined by the number of contact points in each portion of the mobile terminal, the width of each contact point, a distance between adjacent contact points, and the width of the contact points. By doing this, the characteristic data of the defined grip posture can be easily extracted from the output signals of the touch sensors") and Col. 6, Lines 38-40 (providing that, "the portions of the right hand that can touch the portions of the mobile terminal depending on circumstances are further marked by'*'"); TABLE 4 (indicating that the orientation shown in "FIG. 4B" is recognized when "R1" the thumb of the right hand is in contact with the "Left side" of the "mobile terminal" while "R2" the index finger of the right hand is in contact with the "Right side" of the "mobile terminal") and TABLE 5 (comparing the various thresholds which differ between the "Left side" and "Right side" of the "mobile terminal" in recognizing that the "mobile terminal" is held in the orientation shown in "FIG. 4B"); Figs. 2A, 2B, 3, and 4B); set [[the]] a first edge of the plurality of edges as a primary edge based at least in part on the determination that the second finger contacts the second sensor (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); TABLE 4 (indicating that the orientation shown in "FIG. 4B" is recognized when "R1" the thumb of the right hand is in contact with the "Left side" of the "mobile terminal" while "R2" the index finger of the right hand is in contact with the "Right side" of the "mobile terminal") and TABLE 5 (comparing the various thresholds which differ between the "Left side" and "Right side" of the "mobile terminal" in recognizing that the "mobile terminal" is held in the orientation shown in "FIG. 4B"); Figs. 2A, 2B, 3, 4B, and 4D); and orient the ... information on the display such that the primary edge is at the bottom of the display (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 4B and 4D).
The teachings of Pelissier and the teachings of Cho are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Cho to provide for what is described in claim 1. This is because Cho, Column 1, Lines 42-52  provides the motivation that, "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function."	
Regarding claim 5, Pelissier in view of Cho teaches the ultrasound device of claim 1 (See above discussion), wherein the computing device is further operable to: determine that the first edge is gripped by a thumb of the operator (See Pelissier: Para. 0030 (stating that the apparatus, "may permit the orientation of ultrasound image 27 to be changed to suit the scanning protocol being used. For example, ultrasound image 27 may have a first orientation relative to display 14 in which the top edge of ultrasound image 27 is adjacent to the top edge 14A of display 14, which extends away from transducer array 20 (as shown in FIG. 4A) and a second orientation such that the top edge of the ultrasound image is rotated by 90° relative to the first orientation and is aligned generally with a side edge 14B of display 14 closest to transducer array 20 (as shown in FIG. 4B). Switching between these orientations may be performed in various ways. For example, an operator may be able to select between these orientations in order to maintain the top edge of the display in a consistent position relative to the operator, as illustrated in FIGS. 4A and 4B"), Para. 0032 (providing for, "a control, which may be provided on display 14 or may be a separate input may be provided to allow an operator to selectively rotate the ultrasound image so that it is properly oriented for the type of procedure being performed"), and Para. 0033 (specifying that the, "user controls are located where they can be reached with the thumb"); see also Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 6, Lines 13-34 (providing details on the configuration of a, "right hand of the user … [which] is vertically holding the mobile terminal … [specifically defining] a pattern where the thumb (R1) of the right hand of the user contacts the right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 3, 4A, 4B, and 4D)) based at least in part on the determination that the first finger contacts the first sensor and/or the determination that the second finger contacts the second sensor  (See Pelissier: Para. 0030 (stating that the apparatus, "may permit the orientation of ultrasound image 27 to be changed to suit the scanning protocol being used. For example, ultrasound image 27 may have a first orientation relative to display 14 in which the top edge of ultrasound image 27 is adjacent to the top edge 14A of display 14, which extends away from transducer array 20 ( as shown in FIG. 4A) and a second orientation such that the top edge of the ultrasound image is  rotated by 90° relative to the first orientation and is aligned generally with a side edge 14B of display 14 closest to transducer array 20 (as shown in FIG. 4B). Switching between these orientations may be performed in various ways. For example, an operator may be able to select between these orientations in order to maintain the top edge of the display in a consistent position relative to the operator, as illustrated in FIGS. 4A and 4B") and Para. 0032 (providing for, "a control, which may be provided on display 14 or may be a separate input may be provided to allow an operator to selectively rotate the ultrasound image so that it is properly oriented for the type of procedure being performed"); Figs. 4A and 4B); see also Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); TABLE 4 (indicating that the orientation shown in "FIG. 4B" is recognized when "R1" the thumb of the right hand is in contact with the "Left side" of the "mobile terminal" while "R2" the index finger of the right hand is in contact with the "Right side" of the "mobile terminal") and TABLE 5 (comparing the various thresholds which differ between the "Left side" and "Right side" of the "mobile terminal" in recognizing that the "mobile terminal" is held in the orientation shown in "FIG. 4B"); Figs. 2A, 2B, 3, 4B, and 4D)).
	The teachings of Pelissier and the teachings of Cho are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Cho to provide for what is described in claim 5. This is because Cho, Column 1, Lines 42-52  provides the motivation that, "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function."
Regarding claim 6, Pelissier in view of Cho teaches the ultrasound device of claim 1 (See above discussion), wherein the computing device is further operable to: determine that [[a]] the reading from [[a]] the second sensor at a second edge indicates that the second edge is gripped (See Pelissier: Claim 5 (specifying that, "the housing is dimensioned to be cradled in a user's hand, the first location is adjacent a finger of a user's left hand when the housing is cradled in the user's left hand, and the second location is adjacent a corresponding finger of the user's right hand when the housing is cradled in the user's right hand") which depends from claim 1 (clarifying that, "the imaging device has a first mode wherein the first function is assigned to a first user control supported on the housing at a first location; and the imaging device has a second mode wherein the first function is assigned to a second user control supported on the housing at a second location"); Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14"); see also Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 6, Lines 13-34 (providing details on the configuration of a, "right hand of the user … [which] is vertically holding the mobile terminal … [specifically defining] a pattern where the thumb (R1) of the right hand of the user contacts the right side of the mobile terminal and a middle finger R3, a third finger R4, and a pinky finger R5 of the right hand contact the left side"), Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 2A, 2B, 3, 4A, 4B, and 4D)) by a finger of the operator other than the thumb (See Pelissier: Para. 0033 (providing that, "user controls are located where they can be reached with the ... fingers of the same hand that the operator is using to grasp apparatus 10. In the two-handed operating mode, the user controls are located such that they can be conveniently operated by the operator's other hand (i.e. the hand that is not currently not holding housing 12)"); see also Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 6, Lines 13-34 (providing details on the configuration of a, "right hand of the user … [which] is vertically holding the mobile terminal … [specifically defining] a pattern where the thumb (R1) of the right hand of the user contacts the right side of the mobile terminal and a middle finger R3, a third finger R4, and a pinky finger R5 of the right hand contact the left side"), Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 2A, 2B, 3, 4A, 4B, and 4D)).
The teachings of Pelissier and the teachings of Cho are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Cho to provide for what is described in claim 6. This is because Cho, Column 1, Lines 42-52  provides the motivation that, "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function."
Regarding claim 7, Pelissier in view of Cho teaches the ultrasound device of claim 1 (See above discussion), wherein the computing device is further operable to: determine that a reading from a third sensor at a third edge (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal") and Col. 7, Lines 19-47; Figs. 2A, 4B, and 4D) indicates that the third edge is gripped by an interdigital webbing of the operator's hand (See Cho: Col. 6, Lines 6-9 (providing, "an approach of dividing both hands of a user into a plurality of portions for defining grip postures"); Figs. 3 (clarifying that various portions of  interdigital webbing can be used in grip posture determination), 4B, and 4D).
The teachings of Pelissier and the teachings of Cho are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Cho to provide for what is described in claim 7. This is because Cho, Column 1, Lines 42-52  provides the motivation that, "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function."
Regarding claim 10, Pelissier in view of Cho teaches the ultrasound device of claim 1 (See above discussion), wherein the computing device is operable to: activate the ultrasound transducer array to obtain ultrasound data (See Pelissier: Para. 0050 (providing that the "[d]ata processor 40 is also connected to control an ultrasound system 44 that comprises transducer 20, driving circuits 45 for driving elements of transducer 20 to emit ultrasound, and receiving circuits 46 that receive signals representing reflected ultrasound received at elements of transducer 20 and process those signals"); Fig. 7).
Regarding claim 11, Pelissier discloses a method of operating a handheld ultrasound device (See Pelissier: Para. 0025 (providing for a, "[h]and-held ultrasound unit 10 [which] may be used in either hand. Unit 10 comprises a transducer 20 and a housing 12 bearing a display 14")), comprising: 
receiving, by a computing device of a handheld ultrasound device, a first reading from a first sensor of a plurality of sensors (See Pelissier: Para. 0025 (specifying that the ultrasound unit is "[h]and-held … [and] comprises ... a housing 12"), Para. 0050 (stating that the, "apparatus 10 comprises a data processor 40 that may comprise, for example, a microprocessor, microcontroller, digital signal processor or the like. Data processor 40 executes software 42"), and Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14"); Fig. 7, Ref. Char. 40), wherein the handheld ultrasound device comprises a housing with a plurality of edges (See Pelissier: Para. 0025 (specifying that the ultrasound unit is "[h]and-held … [and] comprises ... a housing 12"); Fig. 1 (showing a housing 12 in a perspective view,  having a plurality of edges)), an ultrasound transducer array coupled to the housing (See Pelissier: Para. 0025 (stating that the, "ultrasound unit 10... comprises a transducer 20")), and a display coupled to the housing (See Pelissier: Para. 0025 (clarifying that the, "housing 12 [is] bearing a display")), wherein the plurality of sensors is coupled to the housing (See Pelissier: Para. 0027 (clarifying that, "the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14"); Figs 3A and 3B, Ref. Chars. 26 A-C); 
receiving a second reading from a second sensor of the plurality of sensors (See Pelissier: Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14")); determining, by the computing device, that a first finger of a hand of an operator of the handheld ultrasound device contacts the first sensor  based on comparing the first reading and a first threshold associated with the first finger (See Pelissier: Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14 ... switching between left- and right-handed modes may switch the functions invoked by actuating inputs 26A, 26B, and 26C and may also change corresponding labels 27 A, 27B, and 27C that are displayed on display 14 adjacent to inputs 26A, 26B and 26C")) ... and 
orienting, by the computing device, medical information on a display (See Pelissier: Para. 0025 (stating that the, "[d]isplay 14 can display ultrasound images") and Para. 0030 (providing that, "the invention may permit the orientation of ultrasound image 27 to be changed to suit the scanning protocol being used. For example, ultrasound image 27 may have a first orientation relative to display 14 in which the top edge of ultrasound image 27 is adjacent to the top edge 14A of display 14 ... and a second orientation such that the top edge of the ultrasound image is rotated by 90° relative to the first orientation")) ... wherein the medical information is directed from ultrasound data obtained by the ultrasound transducer array (See Pelissier: Para. 0025 (stating that the, "[d]isplay 14 can display ultrasound images") and Para. 0050 (providing that the "[d]ata processor 40 is also connected to control an ultrasound system 44 that comprises transducer 20, driving circuits 45 for driving elements of transducer 20 to emit ultrasound, and receiving circuits 46 that receive signals representing reflected ultrasound received at elements of transducer 20 and process those signals"); Fig. 7), and therefore substantially what is described by claim 11.
However, Pelissier fails to disclose setting, by the computing device, [[the]] a first edge of the plurality of edges as a primary edge based at least in part on the determination that the first finger contacts the first sensor and/or the determination that the second finger contacts the second sensor; and orienting, by the computing device, ... information on a display of the handheld ultrasound device such that the primary edge is at the bottom of the display.
Nevertheless, Cho teaches setting, by the computing device, [[the]] a first edge of the plurality of edges as a primary edge based at least in part on the determination that the first finger contacts the first sensor and/or the determination that the second finger contacts the second sensor (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); TABLE 4 (indicating that the orientation shown in "FIG. 4B" is recognized when "R1" the thumb of the right hand is in contact with the "Left side" of the "mobile terminal" while "R2" the index finger of the right hand is in contact with the "Right side" of the "mobile terminal") and TABLE 5 (comparing the various thresholds which differ between the "Left side" and "Right side" of the "mobile terminal" in recognizing that the "mobile terminal" is held in the orientation shown in "FIG. 4B"); Figs. 2A, 2B, 3, 4B, and 4D); and orienting, by the computing device, ... information on a display of the handheld ultrasound device such that the primary edge is at the bottom of the display (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 4B and 4D).
The teachings of Pelissier and the teachings of Cho are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Cho to provide for what is described in claim 11. This is because Cho, Column 1, Lines 42-52  provides the motivation that, "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function."
Regarding claim 13, Pelissier in view of Cho teaches the method of claim 11 (See above discussion), wherein setting the first edge as the primary edge comprises determining, by the computing device, that the first edge is gripped by a thumb of an operator (See Pelissier: Para. 0030 (stating that the apparatus, "may permit the orientation of ultrasound image 27 to be changed to suit the scanning protocol being used. For example, ultrasound image 27 may have a first orientation relative to display 14 in which the top edge of ultrasound image 27 is adjacent to the top edge 14A of display 14, which extends away from transducer array 20 (as shown in FIG. 4A) and a second orientation such that the top edge of the ultrasound image is rotated by 90° relative to the first orientation and is aligned generally with a side edge 14B of display 14 closest to transducer array 20 (as shown in FIG. 4B). Switching between these orientations may be performed in various ways. For example, an operator may be able to select between these orientations in order to maintain the top edge of the display in a consistent position relative to the operator, as illustrated in FIGS. 4A and 4B"), Para. 0032 (providing for, "a control, which may be provided on display 14 or may be a separate input may be provided to allow an operator to selectively rotate the ultrasound image so that it is properly oriented for the type of procedure being performed"), and Para. 0033 (specifying that the, "user controls are located where they can be reached with the thumb"); see also Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 6, Lines 13-34 (providing details on the configuration of a, "right hand of the user … [which] is vertically holding the mobile terminal … [specifically defining] a pattern where the thumb (R1) of the right hand of the user contacts the right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 3, 4A, 4B, and 4D)).
The teachings of Pelissier and the teachings of Cho are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Cho to provide for what is described in claim 13. This is because Cho, Column 1, Lines 42-52  provides the motivation that, "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function."
Regarding claim 14, Pelissier in view of Cho teaches the method of claim 13 (See above discussion), wherein determining that the first edge is gripped by the thumb of the operator is based at least in part on the determination that the first finger contacts the first sensor and/or the determination that the second finger contacts the second sensor (See Pelissier: Claim 5 (specifying that, "the housing is dimensioned to be cradled in a user's hand, the first location is adjacent a finger of a user's left hand when the housing is cradled in the user's left hand, and the second location is adjacent a corresponding finger of the user's right hand when the housing is cradled in the user's right hand") which depends from claim 1 (clarifying that, "the imaging device has a first mode wherein the first function is assigned to a first user control supported on the housing at a first location; and the imaging device has a second mode wherein the first function is assigned to a second user control supported on the housing at a second location"); Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14") and Para. 0033 (specifying that the, "user controls are located where they can be reached with the thumb"); see also Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 6, Lines 13-34 (providing details on the configuration of a, "right hand of the user … [which] is vertically holding the mobile terminal … [specifically defining] a pattern where the thumb (R1) of the right hand of the user contacts the right side of the mobile terminal"), Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); TABLE 4 (indicating that the orientation shown in "FIG. 4B" is recognized when "R1" the thumb of the right hand is in contact with the "Left side" of the "mobile terminal" while "R2" the index finger of the right hand is in contact with the "Right side" of the "mobile terminal") and TABLE 5 (comparing the various thresholds which differ between the "Left side" and "Right side" of the "mobile terminal" in recognizing that the "mobile terminal" is held in the orientation shown in "FIG. 4B"); Figs. 2A, 2B, 3, 4B, and 4D)).
The teachings of Pelissier and the teachings of Cho are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Cho to provide for what is described in claim 14. This is because Cho, Column 1, Lines 42-52  provides the motivation that, "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function."
Regarding claim 15, Pelissier in view of Cho teaches the method of claim 13 (See above discussion), wherein determining that the first edge is gripped by the thumb of the operator comprises referencing a stored handedness preference (See Pelissier: Claim 5 (specifying that, "the housing is dimensioned to be cradled in a user's hand, the first location is adjacent a finger of a user's left hand when the housing is cradled in the user's left hand, and the second location is adjacent a corresponding finger of the user's right hand when the housing is cradled in the user's right hand") which depends from claim 1 (clarifying that, "the imaging device has a first mode wherein the first function is assigned to a first user control supported on the housing at a first location; and the imaging device has a second mode wherein the first function is assigned to a second user control supported on the housing at a second location"); Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14") and Para. 0033 (specifying that the, "user controls are located where they can be reached with the thumb")).
Regarding claim 16, Pelissier in view of Cho teaches the ultrasound device of claim 6 (See above discussion), wherein the second edge is opposite to the primary edge (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on ... [a] plurality of portions of the mobile terminal ... [including] an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 6, Lines 13-34 (providing details on the configuration of a, "right hand of the user … [which] is vertically holding the mobile terminal … [specifically defining] a pattern where the thumb (R1) of the right hand of the user contacts the right side of the mobile terminal and a middle finger R3, a third finger R4, and a pinky finger R5 of the right hand contact the left side"), Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 2A, 2B, 3, 4A, 4B, and 4D).
The teachings of Pelissier and the teachings of Cho are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Cho to provide for what is described in claim 16. This is because Cho, Column 1, Lines 42-52  provides the motivation that, "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function."
Regarding claim 21, Pelissier in view of Cho teaches the ultrasound device of claim 1 (See above discussion), wherein the computing device is further operable to change the orientation of the medical information on the display while the orientation of the ultrasound transducer array remains unchanged (See Pelissier: Para. 0025 (stating that the, "[d]isplay 14 can display ultrasound images") and Para. 0030 (providing that, "the invention may permit the orientation of ultrasound image 27 to be changed to suit the scanning protocol being used. For example, ultrasound image 27 may have a first orientation relative to display 14 in which the top edge of ultrasound image 27 is adjacent to the top edge 14A of display 14 ... and a second orientation such that the top edge of the ultrasound image is rotated by 90° relative to the first orientation ... Switching between these orientations may be performed in various ways. For example, an operator may be able to select between these orientations in order to maintain the top edge of the display in a consistent position relative to the operator, as illustrated in FIGS. 4A and 4B") and Para. 0032 (providing for, "a control, which may be provided on display 14 or may be a separate input may be provided to allow an operator to selectively rotate the ultrasound image so that it is properly oriented for the type of procedure being performed")).
Claims 2-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Cho as applied to claims 1 and 11 above, and further in view of Schwartz (US 9295444 B2).
	Regarding claim 2, Pelissier in view of Cho teaches the ultrasound device of claim 1 (See above discussion), and therefore substantially what is taught by claim 2. 
However, Pelissier in view of Cho fails to teach wherein the computing device is further operable to: switch the ultrasound device from a sleep mode to an active mode in response to determining that the reading from the first sensor exceeds the threshold. 
Nevertheless, Schwartz teaches wherein the computing device is further operable to: switch the ultrasound device from a sleep mode to an active mode in response to determining that the reading from the first sensor exceeds the threshold (See Schwartz: Col. 33, Lines 25-39 (stating that similar to, "the probe, a main unit low-power state, a "standby" or "sleep" mode may be activated after some period of inactivity. The period of inactivity may be terminated automatically, by manual intervention, or some combination thereof. For example, in some embodiments a user may simply change the power status of the probe and/or main unit by pressing a button, or merely handling the probe via motion sensing (e.g., using an accelerometer and/or tilt switch, etc.). Also, the power status of the probe and/or main unit may be changed by the probe sensing a grip of the user's hand (e.g., by detecting heat, capacitance change, pressure, etc.). In some embodiments, it may be desirable to use a combination of sensing methods and/or to allow activation by deliberate operator action so it may not be triggered accidentally")).
The teachings of Pelissier, the teachings of Cho, and the teachings of Schwartz are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Cho and the teachings of Schwartz to provide for what is described in claim 2. This is because Cho, Column 1, Lines 42-52  provides the motivation that, "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function." Furthermore, because Schwartz, Column 33, Line 24, provides the motivation that its teachings would "conserve electrical power usage."
Regarding claim 3, Pelissier in view of Cho and further in view of Schwartz teaches the ultrasound device of claim 2 (See above discussion), wherein the ultrasound device expends only enough power to monitor the plurality of sensors while in the sleep mode (See Schwartz: Col. 33, Lines 25-55 (stating that similar to, "the probe, a main unit low-power state, a "standby" or "sleep" mode may be activated after some period of inactivity. The period of inactivity may be terminated automatically, by manual intervention, or some combination thereof. For example, in some embodiments a user may simply change the power status of the probe and/or main unit by pressing a button, or merely handling the probe via motion sensing (e.g., using an accelerometer and/or tilt switch, etc.). Also, the power status of the probe and/or main unit may be changed by the probe sensing a grip of the user's hand (e.g., by detecting heat, capacitance change, pressure, etc.). In some embodiments, it may be desirable to use a combination of sensing methods and/or to allow activation by deliberate operator action so it may not be triggered accidentally ... A different power state may include a relatively lower ... power state ... this may be accomplished by changing the power state of a certain number of the portions of the probe or other device. For example, when imaging is in a "frozen" state (i.e., no live imaging) the probe's data acquisition and/or wireless interface transmitter circuitry may be turned off")")).
The teachings of Pelissier, the teachings of Cho, and the teachings of Schwartz are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Cho and the teachings of Schwartz to provide for what is described in claim 3. This is because Cho, Column 1, Lines 42-52  provides the motivation that, "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function." Furthermore, because Schwartz, Column 33, Line 24, provides the motivation that its teachings would "conserve electrical power usage."
Regarding claim 4, Pelissier in view of Cho and further in view of Schwartz teaches the ultrasound device of claim 2 (See above discussion), wherein the computing device is further operable to: power on the display in response to switching the ultrasound device from the sleep mode to the active mode (See Schwartz: Col. 6, Lines 65-66 (stating that, "image data transfer, ... may be transferred between probe 100 and main unit 130"), Col. 32, Lines 5-6 (providing that the, "main unit may include or be in communication with a display unit"), and Col. 33, Lines 25-39 (stating that similar to, "the probe, a main unit low-power state, a "standby" or "sleep" mode may be activated after some period of inactivity. The period of inactivity may be terminated automatically, by manual intervention, or some combination thereof. For example, in some embodiments a user may simply change the power status of the probe and/or main unit by pressing a button, or merely handling the probe via motion sensing (e.g., using an accelerometer and/or tilt switch, etc.). Also, the power status of the probe and/or main unit may be changed by the pro be sensing a grip of the user's hand (e.g., by detecting heat, capacitance change, pressure, etc.). In some embodiments, it may be desirable to use a combination of sensing methods and/or to allow activation by deliberate operator action so it may not be triggered accidentally")).
The teachings of Pelissier, the teachings of Cho, and the teachings of Schwartz are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Cho and the teachings of Schwartz to provide for what is described in claim 4. This is because Cho, Column 1, Lines 42-52  provides the motivation that, "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function." Furthermore, because Schwartz, Column 33, Line 24, provides the motivation that its teachings would "conserve electrical power usage."
Regarding claim 12, Pelissier in view of Cho teaches the method of claim 11 (See above discussion), and therefore substantially what is taught by claim 11. 
However, Pelissier in view of Cho fails to teach wherein switching, by the computing device, the handheld ultrasound device from a sleep mode to an active mode in response to determining that the reading from the first sensor exceeds the threshold. 
Nevertheless, Schwartz teaches wherein switching, by the computing device, the handheld ultrasound device from a sleep mode to an active mode in response to determining that the reading from the first sensor exceeds the threshold (See Schwartz: Col. 33, Lines 25-39 (stating that similar to, "the probe, a main unit low-power state, a "standby" or "sleep" mode may be activated after some period of inactivity. The period of inactivity may be terminated automatically, by manual intervention, or some combination thereof. For example, in some embodiments a user may simply change the power status of the probe and/or main unit by pressing a button, or merely handling the probe via motion sensing (e.g., using an accelerometer and/or tilt switch, etc.). Also, the power status of the probe and/or main unit may be changed by the probe sensing a grip of the user's hand (e.g., by detecting heat, capacitance change, pressure, etc.). In some embodiments, it may be desirable to use a combination of sensing methods and/or to allow activation by deliberate operator action so it may not be triggered accidentally")).
The teachings of Pelissier, the teachings of Cho, and the teachings of Schwartz are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Cho and the teachings of Schwartz to provide for what is described in claim 12. This is because Cho, Column 1, Lines 42-52  provides the motivation that, "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function." Furthermore, because Schwartz, Column 33, Line 24, provides the motivation that its teachings would "conserve electrical power usage."
Claims 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Cho as applied to claim 1 above, and further in view of Kim (US 2017/0336970 A1).
Regarding claim 8, Pelissier in view of Cho teaches the ultrasound device of claim 1 (See above discussion), and therefore substantially what is taught by claim 8.
However, Pelissier in view of Cho fails to teach wherein the plurality of sensors are capacitance sensors.
Nevertheless, Kim teaches wherein the plurality of sensors are capacitance sensors (See Kim: Para. 0142 (clarifying that, "in … the side touch sensor 620s, a specified physical quantity (e.g. …. capacitance, or the like) may vary due to a touch from the user")).
The teachings of Pelissier, the teachings of Cho, and the teachings of Kim are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Cho and the teachings of Kim to provide for what is described in claim 8. This is because Cho, Column 1, Lines 42-52  provides the motivation that, "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function." Furthermore, because Kim, Paragraph 0007, provides the motivation that its teachings help to address the problem that, "it may not be easy for even a large size adult man to operate the portable electronic device with one hand, not to mention other users, that may have relatively smaller size hands, such as ... women."
Regarding claim 17, Pelissier in view of Cho teaches the ultrasound device of claim 1 (See above discussion), and therefore substantially what is taught by claim 17.
However, Pelissier in view of Cho fails to teach wherein computing device is further operable to compare the reading from the first sensor to a plurality of readings from the plurality of sensors and determine a maximum reading.
Nevertheless, Kim teaches wherein computing device is further operable to compare the reading from the first sensor to a plurality of readings from the plurality of sensors and determine a maximum reading (See Kim: Paras. 0146-0147 (providing for a, "side pressure sensor ... [which] may sense a variation in a physical quantity"), Para. 0166 (stating that, "based on pressure "P" of the touch 61 and/or the duration of the touch 61, the touch 61 may be classified as ... a force touch, or the like"), Para. 0169 (clarifying that, "a touch that has pressure greater than pressure Pl and smaller than pressure P2 (P2>Pl) may be sensed (or detected)"), and Para. 0171 (providing that, "a touch that has pressure greater than the pressure P2 may be sensed once ... [and designated as a] 'force touch'")).
The teachings of Pelissier, the teachings of Cho, and the teachings of Kim are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Cho and the teachings of Kim to provide for what is described in claim 17. This is because Cho, Column 1, Lines 42-52  provides the motivation that, "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function." Furthermore, because Kim, Paragraph 0007, provides the motivation that its teachings help to address the problem that, "it may not be easy for even a large size adult man to operate the portable electronic device with one hand, not to mention other users, that may have relatively smaller size hands, such as ... women."
Regarding claim 18, Pelissier in view of Cho and further in view of Kim teaches the ultrasound device of claim 17 (See above discussion).
Furthermore, Kim teaches wherein the computing device is further operable to determine that the reading from the first sensor is the maximum reading (See Kim: Paras. 0146-0147 (providing for a, "side pressure sensor ... [which] may sense a variation in a physical quantity"), Para. 0166 (stating that, "based on pressure "P" of the touch 61 and/or the duration of the touch 61, the touch 61 may be classified as ... a force touch, or the like"), Para. 0169 (clarifying that, "a touch that has pressure greater than pressure Pl and smaller than pressure P2 (P2>Pl) may be sensed (or detected)"), and Para. 0171 (providing that, "a touch that has pressure greater than the pressure P2 may be sensed once ... [and designated as a] 'force touch'")) and … [perform a manipulation of the display] based at least in part on the reading from the first sensor being the maximum reading (See Kim: Para. 0176 (stating that, "if the 'touches' ... are made, a processor of an electronic device may perform a specified operation. For example, the specified operation may include an operation of ... rearranging a plurality of objects output in a display in a specified order")). 
While Cho teaches to set the first edge of as the primary edge based at least in part on the reading from the first sensor being … [recognized] (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 6, Lines 13-34 (providing details on the configuration of a, "right hand of the user … [which] is vertically holding the mobile terminal … [specifically defining] a pattern where the thumb (R1) of the right hand of the user contacts the right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 2A, 2B, 3, 4A, 4B, and 4D).
The teachings of Pelissier, the teachings of Cho, and the teachings of Kim are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Cho and the teachings of Kim to provide for what is described in claim 18. This is because Cho, Column 1, Lines 42-52  provides the motivation that, "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function." Furthermore, because Kim, Paragraph 0007, provides the motivation that its teachings help to address the problem that, "it may not be easy for even a large size adult man to operate the portable electronic device with one hand, not to mention other users, that may have relatively smaller size hands, such as ... women."
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Cho as applied to claim 1 above, and further in view of Weitzel (US 10517569 B2).
	Regarding claim 9, Pelissier in view of Cho teaches the ultrasound device of claim 1 (See above discussion) … wherein the computing device is operable to set the first edge as the primary edge based at least in part on a reading from [the sensor] (See Pelissier: Para. 0032 (providing for, "an optical sensor [which] is provided to detect the direction of motion of transducer array 20 over the subject. The optical sensor may, for example, comprise an optical sensor of the type used in an optical computer mouse. Apparatus 10 may automatically set the orientation of image 27 based at least in part upon the direction of motion sensed by the optical sensor")), and therefore substantially what is taught by claim 9. 
However, Pelissier in view of Cho fails to teach an ultrasound device further comprising an accelerometer, wherein the computing device is operable … [use] a reading from the accelerometer.
Nevertheless, Weitzel teaches further comprising an accelerometer, wherein the computing device is operable to … [use] a reading from the accelerometer (See Weitzel: Col. 3, Lines 29-35 (clarifying that, "accelerometers or optical scanners ... may be integrated ... to track the gross motion of the overall transducer assembly to provide additional information to aid 3D/4D image registration (tracking the trajectory of the device as it is moved over the surface of the skin)")).
The teachings of Pelissier, the teachings of Cho, and the teachings of Weitzel are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Cho and the teachings of Weitzel to provide for what is described in claim 9. This is because Cho, Column 1, Lines 42-52  provides the motivation that, "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function." Furthermore, because Weitzel, Column 3, Lines 29-35, establishes the well understood interchangeability of accelerometers and optical scanners to, "track the gross motion of the overall transducer assembly" and Column 2, Lines 25-27, provides the motivation that its disclosure "describes a low-cost, high-performance compact ultrasound imaging system."
	Regarding claim 19, Pelissier in view of Cho and further in view of Weitzel teaches the ultrasound device of claim 9 (See above discussion). 
Furthermore, Pelissier teaches wherein the computing device is further operable to set the first edge as the primary edge based on [a sensor] (See Pelissier: Para. 0032 (providing for, "an optical sensor [which] is provided to detect the direction of motion of transducer array 20 over the subject. The optical sensor may, for example, comprise an optical sensor of the type used in an optical computer mouse. Apparatus 10 may automatically set the orientation of image 27 based at least in part upon the direction of motion sensed by the optical sensor")). 
While Weitzel teaches wherein the computing device is further operable to ... [use] the accelerometer (See Weitzel: Col. 3, Lines 29-35 (clarifying that, "accelerometers or optical scanners ... may be integrated ... to track the gross motion of the overall transducer assembly to provide additional information to aid 3D/4D image registration (tracking the trajectory of the device as it is moved over the surface of the skin)")). 
Additionally, Cho teaches in response to the computing device determining that the reading from the first sensor does not exceed the threshold (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 7, Lines 19-47 (describing, "a right hand/horizontal grip posture" thereby showing that the differences in sensors triggered results in different display orientations), Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 2A, 2B, 4B, and 4D).
The teachings of Pelissier, the teachings of Cho, and the teachings of Weitzel are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Cho and the teachings of Weitzel to provide for what is described in claim 19. This is because Cho, Column 1, Lines 42-52  provides the motivation that, "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function." Furthermore, because Weitzel, Column 3, Lines 29-35, establishes the well understood interchangeability of accelerometers and optical scanners to, "track the gross motion of the overall transducer assembly" and Column 2, Lines 25-27, provides the motivation that its disclosure "describes a low-cost, high-performance compact ultrasound imaging system."
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Cho and Weitzel as applied to claim 19 above, and further in view of Berardinelli (US 10175654 B2).
Regarding claim 20, Pelissier in view of Cho and Weitzel teach the ultrasound device of claim 19 (See above discussion), and therefore substantially was is disclosed by claim 20. 
However, Pelissier in view of Cho and Weitzel fail to teach wherein the computing device is further operable to determine a gravity vector associated with the accelerometer and set the first edge as the primary edge based on the gravity vector corresponding to a non- perpendicular angle relative to the display. 
Nevertheless, Berardinelli teaches wherein the computing device is further operable to determine a gravity vector associated with the accelerometer (See Berardinelli: Col. 6, Lines 9-20 (clarifying that the, "smart watch 3.1 may include a rotation sensor unit for detecting rotation of the smart watch 3.1 about a rotation axis thereof ... The rotation sensor unit may include at least one of a gyro sensor, an acceleration sensor, and a gravity sensor. The rotation sensor unit may detect rotation of the smart watch 3.1 about a rotation axis thereof")) and set the first edge as the primary edge based on the gravity vector corresponding to a non- perpendicular angle relative to the display (See Berardinelli: Col. 6, Lines 9-25 (clarifying that the, "smart watch 3.1 may include a rotation sensor unit for detecting rotation of the smart watch 3.1 about a rotation axis thereof ... The rotation sensor unit may include at least one of a gyro sensor, an acceleration sensor, and a gravity sensor. The rotation sensor unit may detect rotation of the smart watch 3.1 about a rotation axis thereof. In this case, the smart watch 3.1 may obtain the direction and distance of rotation. The processor may perform a function by determining whether the direction and distance of rotation correspond to a predetermined direction and distance of rotation) and Col. 7, Lines 4-5 (providing that, "the user 6.2 rotating his or her wrist, the user 6.2 can rotate the view of the smartwatch 6.1")).
The teachings of Pelissier, the teachings of Cho, the teachings of Weitzel, and the teachings of Berardinelli are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Cho, the teachings of Weitzel, and the teachings of Berardinelli to provide for what is described in claim 20. This is because Cho, Column 1, Lines 42-52  provides the motivation that, "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function." Furthermore, because Weitzel, Column 3, Lines 29-35, establishes the well understood interchangeability of accelerometers and optical scanners to, "track the gross motion of the overall transducer assembly" and Column 2, Lines 25-27, provides the motivation that its disclosure "describes a low-cost, high-performance compact ultrasound imaging system." Also, because Berardinelli Column 6, Lines 1-3, provides the motivation that its disclosure can be used “in order to prevent, restrict, and/or minimize the [device] from performing unintended functions.”
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Cho as applied to claim 1 above, and further in view of Walker (US 2015/0011884 A1).
Regarding claim 22, Pelissier in view of Cho teaches the ultrasound device of claim 1 (See above discussion), wherein the housing further comprises: a first surface facing a first direction, the first surface comprising the ultrasound transducer array (See Pelissier: Para. 0025 (stating that the, "ultrasound unit 10... comprises a transducer 20"); Fig. 1 (showing a housing 12 in a perspective view)); a second surface facing an opposite, second direction (See Pelissier: Para. 0025 (stating that the, "ultrasound unit 10... comprises a transducer 20"); Fig. 1 (showing a housing 12 in a perspective view, having a second surface)) … and a side-facing surface extending between the first surface and the second surface such that the side-facing surface defines a depth of the housing, wherein the side-facing surface comprises the plurality of edges (See Pelissier: Para. 0025 (specifying that the ultrasound unit is "[h]and-held … [and] comprises ... a housing 12"); Fig. 1 (showing a housing 12 in a perspective view,  having side-facing surfaces wherein the side-facing surface comprises the plurality of edges)), the side-facing surface comprising the plurality of sensors (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); TABLE 4 (indicating that the orientation shown in "FIG. 4B" is recognized when "R1" the thumb of the right hand is in contact with the "Left side" of the "mobile terminal" while "R2" the index finger of the right hand is in contact with the "Right side" of the "mobile terminal") and TABLE 5 (comparing the various thresholds which differ between the "Left side" and "Right side" of the "mobile terminal" in recognizing that the "mobile terminal" is held in the orientation shown in "FIG. 4B"); Figs. 2A, 2B, 3, 4B, and 4D).
However, Pelissier in view of Cho fails to teach wherein the second surface comprising the ultrasound transducer array.
Nevertheless, Walker teaches wherein the second surface comprising the ultrasound transducer array (See Walker: Para. 0042 (clarifying that, "FIGS. 2A-2B ... [show] an embodiment of the hand held imaging system 10 ... [which] comprises a housing 2 ... [which] has four sides 12, 13, 14, 15 ...  a top side 6, and a bottom side 8. The display unit 20 is on the top side 6 and transducer array 60 is on the bottom side 8, substantially or exactly parallel with the display 20"); Figs. 2A and 2B; Please note that for the purposes of this examination the phrase, "the second surface comprising the ultrasound transducer array" will be interpreted to say, "the second surface comprising the display.").
The teachings of Pelissier, the teachings of Cho, and the teachings of Walker are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Cho and the teachings of Walker to provide for what is described in claim 22. This is because Cho, Column 1, Lines 42-52  provides the motivation that, "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function." Furthermore, because Walker, Paragraph 0049 provides the motivation that the described, "ultrasonic imaging system … may be compact and light weight."
Response to Arguments
The Amendment filed August 9, 2022 has been entered. Applicant's arguments filed on August 9, 2022 have been fully considered but they are not persuasive.
The Applicant asserts on pages 8 of the Remarks:
… No new matter is added as support for all of the recited features is found in the original disclosure.

	In response, the Examiner respectfully disagrees with Applicant’s assertion that, “No new matter is added.” As described in detail above, in the section titled, “Claim Rejections - 35 USC § 112” claim 22 provides for subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, Applicant’s assertions are not considered persuasive. 
The Applicant asserts on pages 9-10 of the Remarks:

With respect to amended independent claim 1
…
Pelissier, Walker, Kim, and Cho, alone or in combination, do not disclose or suggest [the details of claim 1] … as recited (emphasis added). For example, no disclosure or suggestion has been identified of orienting ultrasound-derived medical information on a display by determining that different fingers of the user's hand contact different sensors, let alone that such determination is made using different thresholds for the different fingers.
Additionally, amended independent claim 1 requires that the computing device adjusts the orientation of ultrasound-derived medical information shown on the display based on detection of the user's fingers on the sensors, where the sensors, the display, the ultrasound transducer array, and the computing device are all incorporated into the same housing.

	In response the Examiner respectfully disagrees with Applicant’s assertion that, “amended independent claim 1 … [is] not disclose[d] or suggest[ed by the prior art].” In making this assertion Applicant provides that, “Pelissier, Walker, Kim, and Cho alone or in combination, do not disclose or suggest [the details of amended independent claim 1].” However, the combination of “Pelissier, Walker, Kim, and Cho” has not been relied upon in making this prior art based rejection and therefore Applicant’s arguments are considered moot.
	As described in detail above, in the section titled, “Claim Rejections - 35 USC § 103,” Pelissier would have been understood by a person having ordinary skill in the art prior to the effective filing date to teach, “orient[ing] the medical information on the display” (See Pelissier: Para. 0025 (stating that the, "[d]isplay 14 can display ultrasound images") and Para. 0030 (providing that, "the invention may permit the orientation of ultrasound image 27 to be changed to suit the scanning protocol being used. For example, ultrasound image 27 may have a first orientation relative to display 14 in which the top edge of ultrasound image 27 is adjacent to the top edge 14A of display 14 ... and a second orientation such that the top edge of the ultrasound image is rotated by 90° relative to the first orientation")). While, Cho would have been understood by a person having ordinary skill in the art prior to the effective filing date to teach, “determine that a different, second finger of the hand contacts the second sensor based on comparing the second reading and a different, second threshold associated with the second finger” (See Cho: Col. 6, Lines 58-65 (clarifying that the, "grip posture defined by combination of the contacting portions of the hand contacting portions of the mobile terminal may be defined by the number of contact points in each portion of the mobile terminal, the width of each contact point, a distance between adjacent contact points, and the width of the contact points. By doing this, the characteristic data of the defined grip posture can be easily extracted from the output signals of the touch sensors") and Col. 6, Lines 38-40 (providing that, "the portions of the right hand that can touch the portions of the mobile terminal depending on circumstances are further marked by'*'"); TABLE 4 (indicating that the orientation shown in "FIG. 4B" is recognized when "R1" the thumb of the right hand is in contact with the "Left side" of the "mobile terminal" while "R2" the index finger of the right hand is in contact with the "Right side" of the "mobile terminal") and TABLE 5 (comparing the various thresholds which differ between the "Left side" and "Right side" of the "mobile terminal" in recognizing that the "mobile terminal" is held in the orientation shown in "FIG. 4B"); Figs. 2A, 2B, 3, and 4B), “set [[the]] a first edge of the plurality of edges as a primary edge based at least in part on the reading from the first sensor determination that the second finger contacts the second sensor” (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); TABLE 4 (indicating that the orientation shown in "FIG. 4B" is recognized when "R1" the thumb of the right hand is in contact with the "Left side" of the "mobile terminal" while "R2" the index finger of the right hand is in contact with the "Right side" of the "mobile terminal") and TABLE 5 (comparing the various thresholds which differ between the "Left side" and "Right side" of the "mobile terminal" in recognizing that the "mobile terminal" is held in the orientation shown in "FIG. 4B"); Figs. 2A, 2B, 3, 4B, and 4D), and “orient the ... information on the display such that the primary edge is at the bottom of the display” (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 4B and 4D). 
	Furthermore, Pelissier would have been understood by a person having ordinary skill in the art prior to the effective filing date to teach, “a housing configured for handheld use and comprising a plurality of edges” (See Pelissier: Para. 0025 (specifying that the ultrasound unit is "[h]and-held … [and] comprises ... a housing 12"); Fig. 1 (showing a housing 12 in a perspective view,  having a plurality of edges)) … “a display coupled to the housing” (See Pelissier: Para. 0025 (clarifying that the, "housing 12 [is] bearing a display")) “and arranged to display medical information derived from the obtained ultrasound data” (See Pelissier: Para. 0025 (stating that the, "[d]isplay 14 can display ultrasound images")) “a plurality of sensors coupled to the housing” (See Pelissier: Para. 0027 (clarifying that, "the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14"); Figs 3A and 3B, Ref. Chars. 26 A-C) “and a computing device disposed within the housing” (See Pelissier: Para. 0050 (stating that the, "apparatus 10 comprises a data processor 40 that may comprise, for example, a microprocessor, microcontroller, digital signal processor or the like. Data processor 40 executes software 42"); Fig. 7, Ref. Char. 40) “wherein the computing device is in communication with the ultrasound transducer array” (See Pelissier: Para. 0050 (providing that the "[d]ata processor 40 is also connected to control an ultrasound system 44 that comprises transducer 20, driving circuits 45 for driving elements of transducer 20 to emit ultrasound, and receiving circuits 46 that receive signals representing reflected ultrasound received at elements of transducer 20 and process those signals"); Fig. 7) “the display” (See Pelissier: Para. 0050 (clarifying that the "[d]ata processor 40 is connected to generate an image 27 on display 14"); Fig. 7) “and the plurality of sensors” (See Pelissier: Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14"); Fig. 7) ... “and orient the medical information on the display” (See Pelissier: Para. 0025 (stating that the, "[d]isplay 14 can display ultrasound images") and Para. 0030 (providing that, "the invention may permit the orientation of ultrasound image 27 to be changed to suit the scanning protocol being used. For example, ultrasound image 27 may have a first orientation relative to display 14 in which the top edge of ultrasound image 27 is adjacent to the top edge 14A of display 14 ... and a second orientation such that the top edge of the ultrasound image is rotated by 90° relative to the first orientation")). Therefore, for at least these reasons Applicant’s assertions are not considered persuasive.
	

The Applicant asserts on pages 10-12 of the Remarks:

Claim 11 recites features similar to those recited in claim 1. For at least the same reasons, Pelissier, Walker, Kim, and Cho, even when combined, do not disclose or suggest all of the recited features of amended independent claim 11
…
Claims 5-8, 10, and 13-18 depend from and add additional features to independent claims 1 and 11
…
Claims 2-4 and 12 depend from and add additional features to independent claims 1 and 11
…
Claims 9 and 19 depend from and add additional features to independent claim 1
…
Claim 20 depends from and add additional features to independent claim 1.
Pelissier, Walker, Kim, and Cho, alone or in combination, do not disclose or suggest [the details of claim 1] … as recited (emphasis added). For example, no disclosure or suggestion has been identified of orienting ultrasound-derived medical information on a display by determining that different fingers of the user's hand contact different sensors, let alone that such determination is made using different thresholds for the different fingers.
Additionally, amended independent claim 1 requires that the computing device adjusts the orientation of ultrasound-derived medical information shown on the display based on detection of the user's fingers on the sensors, where the sensors, the display, the ultrasound transducer array, and the computing device are all incorporated into the same housing.

	In response the Examiner respectfully disagrees with Applicant’s assertions that independent claim 11 and the remaining dependent claims, that is claims 2-10 and 12-22, are allowable by virtue of the reasoning provided in asserting that amended independent claim 1 is not taught by the prior art. In making these assertions, Applicant cites to previously relied upon combinations of references and such assertions are accordingly moot. Furthermore, for the reasoning provided above in the section titled, “Claim Rejections - 35 USC § 103,” would have been understood by a person having ordinary skill in the art prior to the effective filing date to teach each and every limitation of the claims provided by the amendments filed August 9, 2022. Therefore, for at least these reasons Applicant’s assertions are not considered persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                    

/SERKAN AKAR/Primary Examiner, Art Unit 3793